

116 SRES 392 ATS: Recognizing the importance of the Young Southeast Asian Leaders Initiative to the relationship between the United States and the member states of the Association of Southeast Asian Nations and to advancing the policy of the United States in the Indo-Pacific region.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 392IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Merkley (for himself, Mr. Markey, Mr. Gardner, Ms. Hirono, Mr. Young, and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendment and an amendment to the preambleJune 16, 2020Considered, amended, and agreed to with an amended preambleRESOLUTIONRecognizing the importance of the Young Southeast Asian Leaders Initiative to the relationship
			 between the United States and the member states of the Association of
			 Southeast Asian Nations and to advancing the policy of the United States
 in the Indo-Pacific region.Whereas the Young Southeast Asian Leaders Initiative (YSEALI) was created in 2013 to build a cadre of emerging leaders in member states of the Association of Southeast Asian Nations (ASEAN) with the goal of fostering regional cooperation and partnership with the United States;Whereas YSEALI is composed of influential young leaders between 18 and 35 years of age from ASEAN countries (Brunei, Burma, Cambodia, Laos, Indonesia, Malaysia, the Philippines, Singapore, Thailand, and Vietnam) and Timor-Leste who are making a difference in their communities, countries, and the region;Whereas 65 percent of the population of the ASEAN region is under 35 years of age, and these 400,000,000 youth will determine the future of the region for decades to come;Whereas YSEALI aims to further strengthen the enduring partnership between the United States and ASEAN;Whereas YSEALI bolsters the ASEAN Socio-Cultural Community pillar that seeks to build a people-centered, people-oriented ASEAN community, as reiterated at the 52nd ASEAN Foreign Ministers' Meeting in Bangkok in July 2019;Whereas YSEALI encourages its leaders to partner with each other and the United States Government to address common challenges, including economic growth, sustainable development, education, and civic engagement;Whereas YSEALI academic and professional exchange programs in the United States allow visiting leaders to experience the culture and values of the United States first-hand, while establishing personal and professional ties to experts, institutions, organizations, companies, and local governments in the United States;Whereas participants in YSEALI exchanges, upon returning to their countries, help promote a positive understanding of the United States;Whereas YSEALI allows United States experts to visit ASEAN countries to share their expertise and work with YSEALI alumni on projects that advance common goals;Whereas YSEALI programs in the Indo-Pacific region build the capacity of civil society in the fields of human rights, good governance, anti-corruption and transparency, social entrepreneurship, and media literacy, which are key to the Indo-Pacific efforts of the United States Government;Whereas YSEALI programming increases the visibility of the United States in the Indo-Pacific region;Whereas, in seven years, YSEALI has grown into a thriving community of more than 5,000 alumni and more than 140,000 virtual network participants;Whereas YSEALI alumni are already distinguishing themselves as influential government officials, entrepreneurs, human rights activists, journalists, social entrepreneurs, and educators;Whereas outstanding YSEALI alumni include two former Malaysian cabinet ministers and a Pulitzer Prize-winning Burmese journalist imprisoned for investigating human rights violations against the Rohingya;Whereas YSEALI alumni are valuable partners to embassies and agencies of the United States overseas;Whereas the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5387) (referred to in this preamble as ARIA) emphasized the importance of ASEAN to the United States and supported the elevation of the relationship between the United States and ASEAN to a strategic partnership; andWhereas ARIA authorized $25,000,000 to be appropriated for each of fiscal years 2019 through 2023 to support Indo-Pacific young leaders initiatives, including YSEALI, the ASEAN Youth Volunteers Program, and other people-to-people exchange programs that focus on building the capacity of democracy, human rights, and good governance activists in the Indo-Pacific region: Now, therefore, be itThat the Senate—(1)celebrates the partnership of the United States with young leaders in Southeast Asia;(2)recognizes the importance of the Young Southeast Asian Leaders Initiative (YSEALI) to—(A)advancing the soft power of the United States in Southeast Asia; and(B)promoting human rights, democracy, and good governance in the Indo-Pacific region;(3)emphasizes the key role of YSEALI in—(A)strengthening the relationship of the United States with the member states of the Association of Southeast Asian Nations (ASEAN); and(B)elevating the profile and standing of the United States as a major partner in the region;(4)stresses the importance of YSEALI in building leadership capacity among civil society, governments, and private enterprises in ASEAN member states and across Southeast Asia; and(5)encourages the Department of State to promote the YSEALI program to the maximum extent possible as a valuable tool to advance mutually beneficial cooperation with partners in the Indo-Pacific region.